— Order unanimously affirmed, without costs. Memorandum: The illness of the secretary of an attorney is not sufficient reason to extend the time for a party to take an appeal under CPLR 5514 (subd. [b]) providing for an extension when an attorney is “ removed or suspended, or becomes physically or mentally incapacitated or otherwise disabled ”. (Appeal from order of Onondaga Special Term denying motion to appeal from order and judgment in Appeal No. 1.) Present — Del Vecchio, J. P., Marsh, Gabrielli, Moule and Bastow, JJ.